                          Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 1 of 12 Page ID
                                                           #:36246



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “40”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
    Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 2 of 12 Page ID
                                     #:36247




    Many people within the school community who use this kit will be familiar with some aspects of autism,
particularly as they relate to the school setting. This information is meant to provide a general overview for people
who are new to autism and to fill in the gaps of information for people with experience. Be on the look out for
information you didn't know and how it might apply to your future experiences supporting students with autism!
■ What is Autism?
■ More Information About Symptoms of Autism
■ Physical and Medical Issues That May Accompany Autism
■ Additional Challenges That May Accompany Autism
■ Unique Abilities That May Accompany Autism
■ Specific Features of Asperger's Syndrome
What is Autism?
    Autism spectrum disorder (ASD) and autism are both general terms for a group of complex disorders of
brain development. These disorders are characterized, in varying degrees, by difficulties in social interaction,
verbal and nonverbal communication and repetitive behaviors. They include autistic disorder, Rett syndrome,
childhood disintegrative disorder, pervasive developmental disorder-not otherwise specified (PDD-NOS) and
Asperger syndrome. ASD can be associated with intellectual disability, difficulties in motor coordination and
attention and physical health issues such as sleep and gastrointestinal disturbances.
    Each individual with autism is unique. Many of those on the autism spectrum have exceptional abilities in
visual skills, music and academic skills. About 40 percent have average to above average intellectual abilities.
Indeed, many persons on the spectrum take deserved pride in their distinctive abilities and "atypical" ways of
viewing the world. Others with autism have significant disability and are unable to live independently. About
25 percent of individuals with ASD are nonverbal but can learn to communicate using other means.

How Common is Autism?
    Autism statistics from the U.S. Centers for Disease Control and Prevention (CDC) identify around 1 in 88
American children as on the autism spectrum-a ten-fold increase in prevalence in 40 years. Careful research
shows that this increase is only partly explained by improved diagnosis and awareness. Studies also show that
autism is four to five times more common among boys than girls. An estimated 1 out of 54 boys and 1 in 252
girls are diagnosed with autism in the United States.
    By way of comparison, more children are diagnosed with autism each year than with juvenile diabetes,
AIDS or cancer, combined.* ASD affects over 2 million individuals in the U.S. and tens of millions worldwide.
Moreover, government autism statistics suggest that prevalence rates have increased 10 to 17 percent annually
in recent years. There is no established explanation for this continuing increase, although improved diagnosis
and environmental influences are two reasons often considered.
* Comparison based on the prevalence statistics of the Child & Adolescent Health iv1casuremcnt lnitiari,-c




                                                        PAGE4




                                                   Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 3 of 12 Page ID
                                 #:36248




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 4 of 12 Page ID
                                 #:36249




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 5 of 12 Page ID
                                 #:36250




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 6 of 12 Page ID
                                 #:36251




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 7 of 12 Page ID
                                 #:36252




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 8 of 12 Page ID
                                 #:36253




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 9 of 12 Page ID
                                 #:36254




                                Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 10 of 12 Page ID
                                  #:36255




                                 Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 11 of 12 Page ID
                                  #:36256




                                 Exhibit 40
Case 2:15-cv-05346-CJC-E Document 496-41 Filed 04/12/21 Page 12 of 12 Page ID
                                  #:36257




                                 Exhibit 40
